Citation Nr: 0420697	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied service 
connection for a right knee disability and pes planus.  In 
December 2003, the veteran testified at a Travel Board 
hearing at the RO.  


FINDINGS OF FACT

1.  A right knee disability began after service, and was not 
caused by any incident of service.

2.  Pes planus preexisted military service, but increased in 
severity on account of service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Pes planus was aggravated by active military service.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1958 to August 1960.  His service medical records are 
negative for the existence of any defect of the feet or right 
knee at the time of his entrance examination in May 1958.  On 
a report of medical history filled out in May 1958, he 
indicated no history of a trick or locked knee, but indicated 
a positive history for foot trouble.  Service medical records 
dated in February 1959 show that arch supports were 
recommended.  

Records dated in February 1960 show that he complained of 
hurting his knee the previous evening and was currently 
unable to bend his leg.  He indicated that he had no pain 
unless he attempted to walk up stairs.  He stated that it 
felt like the knee had jumped out of place.  He had no 
recollection of trauma to the knee, and said that it hurt to 
flex the knee and the knee felt weak.  On examination, there 
was pain over the medial portion of the patella.  No effusion 
or instability was noted.  He was unable to flex more than 30 
to 40 degrees with resistance.  The impression was a knee 
strain.  Limited duty and whirlpool baths were recommended.  
Subsequent records from February 1960 show that he was taking 
whirlpool baths for his knee strain, and had been told to see 
about getting arch supports made.  

On his separation examination dated in June 1960, 2nd degree 
pes planus is noted.  There is no indication of the presence 
of a chronic knee condition.  On a report of medical history 
dated in June 1960, he indicated a positive history for both 
trick or locked knee and foot trouble.

A private medical record dated in August 1969 shows that the 
veteran complained that his feet hurt when he walked.  
Physical findings revealed flat feet and fallen arches.  He 
had pain on passive movement especially on flexion of the 
toes and ankles.  The diagnoses were flat feet and arthritis 
of the feet.

In December 1969, the veteran was given a VA examination.  It 
was noted that he had been in a car accident in 1965, and as 
a consequence had trauma to the right knee and an operation.  
He had current complaints of weakness of the right leg for 
the previous three months, and pain over both feet when 
walking or lifting.  He also indicated complaints of flat 
feet over the previous year.  On physical examination, there 
was limitation of motion of the right knee.  Flexion was 90 
degrees, and extension was 0 degrees.  There was no deformity 
or edema, and no effusion.  No atrophy was found and the 
veteran did not limp.  There was a scar in the internal 
aspect of the patella from operation.  Grade II pes planus 
was noted.  X-rays of the right knee showed an absent 
patella.  There was some bone eburnation of the distal femur 
which was compatible with mild degenerative changes.  No spur 
formation was apparent, and there was no evidence of 
cartilage calcification.
X-rays of the feet were not sufficient for identification of 
possible pes planus.  Pertinent diagnoses were right knee 
patellectomy and Grade II pes planus.

Private X-rays dated in February 1993 show narrowing of the 
medial compartment of the left knee which was compatible with 
degenerative change.  No fracture, dislocation, or loose 
bodies were noted, and the patella was absent.  The veteran 
was advised to limit his standing and walking at work.  It 
appears possible that the X-rays taken at this time 
erroneously refer to the left knee instead of the right knee.

Private medical records dated in July 1994 show the veteran 
indicating increased foot pain over the past several months, 
with problems with fallen arches since his military service.  
On examination, he was sore over the arches of his feet.  He 
was diagnosed with fallen arches with neurologic foot pain, 
and it was indicated that his problems with painful feet were 
expected to continue secondary to arch strain.

In a letter of unknown origin dated in August 1994, it was 
indicated that the veteran had fallen recently and injured 
his right knee and currently had right knee pain.  He had 
experienced discomfort since the fall, but there was no 
popping, locking, or giving way of the knee.  Examination 
revealed two well-healed transverse surgical scars and a 
surgically absent patella.  Range of motion was 0 to 120 
degrees.  Collateral ligaments were stable, and Lachman's 
test was negative with McMurray's test not yielding pain 
medially or laterally.  X-rays showed peaking of the tibial 
spines, with mild joint space narrowing and absent patella.  
The diagnosis was mild degenerative joint disease which was 
not symptomatic enough to warrant surgery.

An undated private medical record shows the veteran being 
seen with crepitance of the right knee and an absent patella.  
X-rays showed degenerative arthritis of the knee.  Diagnoses 
were pes planus and degenerative arthritis of the knee, and 
it was noted that total knee replacement might be necessary 
in the future.

A private medical record dated in April 2000 shows complaints 
of increasing pain in the right knee, leg, and feet.  A 
history of degenerative arthritis and fallen arches of the 
feet was noted.  Pain and soreness of the right knee was 
indicated upon examination, and the veteran stated that he 
had injured the knee while in service and had increasing 
problems since then.  X-rays found degenerative arthritis of 
the right knee, and the diagnoses were degenerative arthritis 
of the right knee and fallen arches with painful feet.  

Statements dated in July 2000 and submitted by fellow 
servicemembers of the veteran indicate that the veteran had 
problems with his right leg and experienced pain and had 
difficulty walking and performing his duties when he was 
stationed in the state of Washington from 1959-1960.

In a letter dated in December 2000, Dr. "J.W.C." indicated 
that he had seen the veteran for the previous few years for 
problems with an arthritic right knee.  Dr. C. stated that in 
April 2000 the veteran was seen in connection with foot pain, 
and said that he had entered service with a normal arch but 
the arch had fallen at the time he left service in 1960.  He 
said he had experienced trouble with his feet since that 
time.  Dr. C. opined that there was nothing in the veteran's 
service medical records that indicated that his pes planus 
was secondary to trauma as opposed to being genetic.  Dr. C. 
also opined that walking on flat feet did not cause the 
veteran's right knee arthritis, and did not cause accelerated 
deterioration of the knee beyond the normal progression 
associated with his injuries.   

In private medical records dated in February 2001, Dr. 
"G.A.S." indicated that he was seeing the veteran for 
relief of bilateral foot pain.  It was noted that 
conservative treatment had not been effective in providing 
relief.  The veteran was unable to wear normal shoes or 
ambulate without discomfort.  On examination, there was pain 
on palpation of the right plantar heel in the area of the 
medial tubercle, and in the area of the plantar fascia 
extending to the medial band into the central foot.  It was 
indicated that he had pes planovalgus foot type, which might 
be secondary to traumatic injuries sustained in the military 
or acquired after injury.  He also had gastrocnemius soleus 
equines, and good vascular and good neurological status.  The 
assessment was bilateral plantar fasciitis with calcaneal 
heel spur syndrome and bilateral traumatic arthropathy.         

In a letter dated in May 2001, Dr. S. stated that he had seen 
the veteran in February 2001.  He indicated that conservative 
treatment had been tried unsuccessfully, and orthotic 
treatment had not been performed due to lack of insurance.  
He opined that the veteran might be entitled to disability 
secondary to injuries sustained to his lower extremities and 
feet during service which had resulted in accelerated 
deterioration and arthritis.  

In June 2001, the veteran filed his current claims seeking 
service connection for a right knee disability and pes 
planus.

In July 2001, the veteran was given a VA joints examination.  
He reported that his left leg was paralyzed during service 
when he was loading and unloading weapons and machine guns.  
He said he was sent to therapy and a whirlpool, but did not 
return to normal.  He said he had a motor vehicle accident in 
1965 after service in which he fractured his right patella.  
The patella was removed but he was still having trouble with 
it.  He indicated that the machine guns he had to carry broke 
down his feet, and he had been given arch supports but these 
were of little help.  He reported that his ankle turned over 
if he stepped on gravel.  His current complaints included 
pain, weakness, stiffness, redness, instability, giving way, 
fatigability, and lack of endurance.  He denied swelling, 
heat, and locking.  He reported that he took aspirin for his 
pain and used a cane all the time.  He stated that he had 
retired three years previously from a position that required 
him to stand on his feet on a concrete floor all day.  
Following physical examination, the examiner's diagnosis was 
degenerative joint disease of the right knee following 
patellectomy, 36 years remote.  The examiner opined that the 
right knee patellectomy was due to a motor vehicle accident 
which occurred after service.  

Also in July 2001, the veteran was given a VA foot 
examination.  It was noted that both feet appeared normal and 
the arch was 2 cm from the floor when the veteran was 
standing.  Physical examination noted that there was no 
evidence of painful motion, edema, instability, weakness, or 
tenderness.  His gait was good although slightly stiff.  It 
was noted that he wore shoe inserts.  The examiner's 
diagnosis was congenital pes planus.  The examiner opined 
that the veteran's current foot condition was not due to 
military service but was congenital.    

Private medical records dated in January 2002 show structural 
hallux valgus deformity exhibited on X-ray of the left foot, 
with a squared metatarsal head on the same foot.  A pes 
planal valgus foot type was noted.  It was indicated that the 
veteran had been treated at the VA and the orthotics he was 
wearing were of poor control and were actually annoying the 
mid fasciitis which existed secondary to a pronated foot 
type.  Correction of the hallux valgus deformity and better 
orthotic control were recommended and to be considered by the 
veteran.  

In December 2003, the veteran appeared at a Travel Board 
hearing at the RO.  Regarding his pes planus, he said that 
his feet began hurting in 1959 after performing maneuvers and 
walking long distances.  He reported that he was given arch 
supports and braces were put in his boots but this did not 
help much.  He reported that he currently wore inserts in his 
shoes.  He said that he spent a lot of time on his feet in 
his employment prior to retiring.  He testified that his feet 
were painful and he had difficulty walking and climbing and 
doing other things he used to do.  He said he was first seen 
after service for treatment of his feet in approximately 1969 
or 1970.  He indicated that his most recent foot examination 
had been a year previously.  He said he was still receiving 
treatment for his feet.  Regarding his right knee, he said 
his right leg became paralyzed in February 1960, and he was 
given therapy treatments and whirlpool baths which helped the 
leg become operational again after about two weeks.  He 
indicated that he had gotten treatment for the leg shortly 
after service, but records of the treatment were not 
available.  He said that the leg was still not completely 
well, and he kind of dragged it when he walked and also 
experienced severe cramps in it.  He reported that he had 
fallen on occasion, and usually carried a cane when he 
walked.  He said he had been told that he probably needed a 
knee replacement, and he was currently taking medication for 
the knee and had arthritis in it.  He indicated that he had 
problems squatting and jumping, and wasn't able to be very 
active with his knee.  

II.  Analysis

A. VCAA
    
The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  
Through the March 2003 and April 2003 letters from the RO to 
the veteran regarding his claims, and the November 2002 SOC, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claims.  Consequently, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence necessary to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board finds that the RO's March 2003 and April 2003 
letters to the veteran, along with other communications 
issued by the RO to the veteran, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The veteran has responded to these requests for information, 
and additional medical records were obtained.
 
In addition to the above-cited authority, the Board points 
out that, in the recent decision of Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the Court appears to indicate that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  

With regard to duty to inform the veteran of the evidence 
that is needed to substantiate the claim (the first Pelegrini 
notice requirement), the letters of March 2003 and April 2003 
(page one) notify the veteran of the importance of showing a 
current disability, showing an injury in service, and a 
relationship between the two.  With regard to the duty to 
notify the veteran what evidence, if any, is to be obtained 
by the VA (the second Pelegrini notice requirement), both the 
letters of March 2003 and April 2003 note the actions the RO 
will undertake.  With regard to the duty to notify the 
veteran what evidence, if any, is to be provided by the 
claimant (the third Pelegrini notice requirement), the 
letters of March 2003 and April 2003 informed the veteran of 
evidence the VA needed from him (page 2).  With regard to the 
duty to request that the claimant provide any evidence in the 
claimant's possession that pertains to his claim (the fourth 
Pelegrini notice requirement), in the March 2003 letter (page 
two) the RO asks the veteran for any evidence that shows that 
his current disabilities were caused by or aggravated by 
service. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

The Board notes that, in the case on appeal, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the September 2001 rating action.  However, 
following the issuance of the September 2001 rating action, 
the RO issued letters to the veteran meeting the Pelegrini 
requirements.  

In any event, in this case, any lack of full Pelegrini notice 
prior to a rating action has not, in any way, prejudiced the 
appellant.  As indicated above, the RO issued the March 2003 
and April 2003 letters and the SOC explaining what was needed 
to substantiate the claims and the veteran was thereafter 
afforded the opportunity to respond.  The RO specifically 
notified the veteran of the VCAA duties to notify and assist.  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Relevant medical records have been 
obtained and VA examinations have been provided.  The veteran 
was afforded a personal hearing in December 2003.  Neither 
the veteran nor his representative have indicated that there 
is any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain that could be 
obtained.  Review of this case indicates no pertinent medical 
evidence that would support the veteran's claim is available.  
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  



B.  Service connection for a right knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service medical records show that the veteran was seen on one 
occasion during service with complaints related to his right 
knee.  He was diagnosed with a knee strain, and limited duty 
and whirlpool baths were recommended.  His separation 
examination and service medical records are negative for the 
presence of a chronic knee condition associated with this 
complaint of right knee strain.  

Available post-service medical records show no treatment for 
a right knee condition until a 1969 VA examination.  At this 
time the veteran indicated that he had been in a motor 
vehicle accident in 1965 in which his right knee was injured 
and a patellectomy was performed.  A right knee patellectomy 
was diagnosed.  Subsequent medical records from the 1990s to 
the present show complaints of various problems with the 
right knee, including crepitance and pain in the knee, and 
difficulty standing and walking.  Degenerative changes of the 
knee have been found on several occasions.

Regarding the etiology of the veteran's current right knee 
disability, the 2001 VA examiner opined that the right knee 
patellectomy was due to the veteran's 1965 motor vehicle 
accident.  This opinion and the service medical records 
provide negative evidence against the claim.  There are no 
other medical opinions of record regarding the etiology of 
the current right knee disability.  Service medical records 
do not show a chronic right knee disability during service, 
and available post-service medical records show no treatment 
for a right knee condition until several years after service.  
There is no competent medical evidence of record which 
relates the veteran's current right knee disability to 
service.  In the absence of any evidence of a nexus between 
the current right knee disability and service, service 
connection for a right knee disability is not warranted.  

While the veteran has indicated his belief that he has a 
right knee disability which is related to service, the 
veteran is a layman, and as such has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Simply 
stated, he does not have the medical expertise to state that 
his knee condition is not the result of the 1965 accident, 
but instead the result of his service.

The weight of the credible evidence demonstrates that the 
current right knee disability began after the veteran's 
active duty and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

B.  Service connection for pes planus

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may not be given for congenital 
or developmental defects.  38 C.F.R. § 3.303(c).  It is 
essential to make an initial distinction between pes planus 
as a congenital or as an acquired condition; the congenital 
type is not compensable.  38 C.F.R. § 4.57.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). 

Service medical records are negative for pes planus at the 
time of the veteran's entrance examination.  During service, 
arch supports were recommended.  At the time of his 
separation examination, 2nd degree pes planus was noted.  
Post-service medical records dated in 1969 show complaints of 
painful feet when walking or standing, and diagnoses of Grade 
II pes planus and arthritis of the feet.  Subsequent medical 
records continue to show diagnoses of pes planus and 
complaints of various problems associated therewith.  

Regarding the etiology of the veteran's pes planus, Dr. C. 
opined in 2000 that there was nothing in the service medical 
records to suggest that pes planus was the result of trauma 
as opposed to being genetic.  Dr. S., however, stated in 2001 
that the veteran had pes planovalgus foot type, which might 
be the result of injury.  The 2001 VA examiner found that the 
veteran's pes planus was congenital in nature, and not due to 
military service.

Considering the above opinions, the Board finds that the 
weight of the credible evidence establishes that the 
veteran's pes planus is congenital in nature, and not the 
result of military service.  As such, direct service 
connection for pes planus is prohibited by regulation, and 
service connection would be possible only if the condition 
was aggravated during service.  Regarding service connection 
for pes planus on the basis of aggravation, the Board notes 
that pes planus was not found at the time of entrance into 
service, but arch supports were recommended during service 
and 2nd degree pes planus was noted at the time of separation 
from service.  Given such evidence, the Board finds that 
there is a reasonable doubt as to whether pes planus 
increased in severity during service,  and such doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Thus, in the absence of a finding that the increase is due to 
the natural progress of the disease, service connection for 
pes planus on the basis of aggravation is warranted.  
38 C.F.R. § 3.306.  The Board concludes that the requirements 
for service connection are met, and thus such benefit is 
granted.


ORDER

Service connection for a right knee disability is denied.

Service connection for pes planus on the basis of aggravation 
is granted.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



